


AMENDMENT NO. 3

TO THE

L-3 COMMUNICATIONS CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT SAVINGS PLAN

(Restated January 1, 2000)

WHEREAS, L-3 Communications Corporation (“L-3”) maintains the L-3 Communications
Corporation Supplemental Executive Retirement Savings Plan (the “SERP”);

WHEREAS, L-3 desires to amend the SERP to conform the supplemental benefit
pension calculation to administrative practice for those SERP participants who
are employees of L-3 Communication Systems–East;

NOW THEREFORE, the Plan is amended, effective as of May 1, 1997, as follows:

1. Section 3.2 shall be, and hereby is, amended to replace the introductory
language with the following:

Except as otherwise provided in Appendix B-1 or B-2, the Supplemental Pension
Benefit shall be equal to the excess, if any, of...

2. Appendix B-2 shall be, and hereby is, amended to add the following Section 1
and renumber the remaining sections accordingly:

Supplemental Pension Benefit. The Supplemental Pension Benefit shall be equal to
the excess, if any, of:

(a) the benefit that would have been paid under the Pension Plan to such
Participant (or his or her Spouse or Beneficiary), in the form elected by the
Participant (or his or her Spouse or Beneficiary) pursuant to the terms of the
Pension Plan, based on final average pensionable earnings, as defined in
subsection (c) below and irrespective of the limitations of Sections 401(a)(17)
and 415, over

(b) the Pension Benefit that is actually paid under the Pension Plan to such
Participant (or his or her Spouse or Beneficiary), in the form elected by the
Participant (or his or her Spouse or Beneficiary), taking into account the
limitations of Sections 401(a)(17) and 415.

(c) Solely for purposes of subsection (a) above, the benefit that would have
been paid under the Pension Plan to such Participant (or his or her Spouse or
Beneficiary), shall be based on “final average pensionable earnings”, which
shall be defined as the sum of:

 

 

--------------------------------------------------------------------------------






2

(1) The average rate of Pensionable Earnings as defined in the Pension Plan but
excluding management incentive bonuses, determined by taking the amount of such
Pensionable Earnings of an Employee (excluding management incentive bonuses)
during the three calendar years selected from the most recent ten calendar years
of his Period of Employment as defined in Section III(1) of the Pension Plan in
respect of which he shall have the greatest aggregate amount of Pensionable
Earnings (excluding management incentive bonuses), and dividing such amount by
three, and

(2) The average rate of the Participant’s management incentive bonuses,
determined by taking the amount of such management incentive bonuses of the
Employee during the three calendar years selected from the most recent ten
calendar years of his Period of Employment as defined in Section III(1) of the
Pension Plan in respect of which he shall have the greatest aggregate amount of
management incentive bonuses, and dividing such amount by three.

Except as otherwise provided in this subsection (c), final average pensionable
earnings shall have the meaning provided in the Pension Plan.

3. Appendix B-2, Section 1 (which is renumbered by this Amendment to Section 2)
is amended to replace the reference in the first sentence to “Section 3.2” with
the reference to “Section 1 above”.

 


2/28/2006

 


/s/ Kenneth W. Manne

Date

 

Kenneth W. Manne
Vice President-Human Resources

 

 

--------------------------------------------------------------------------------